                                            Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHRISTOPHER R.,1                                 Case No. 19-cv-03921-TSH
                                   8                    Plaintiff,
                                                                                            ORDER RE: CROSS-MOTIONS FOR
                                   9              v.                                        SUMMARY JUDGMENT
                                  10       ANDREW SAUL,                                     Re: Dkt. Nos. 18, 24
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14           Plaintiff Christopher R. brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

                                  15   review of a final decision of Defendant Andrew Saul, Commissioner of Social Security, denying

                                  16   Plaintiff’s claim for disability benefits. Pending before the Court are the parties’ cross-motions for

                                  17   summary judgment. ECF Nos. 18 (Pl.’s Mot.), 24 (Def.’s Mot.). Pursuant to Civil Local Rule 16-

                                  18   5, the motions have been submitted without oral argument. Having reviewed the parties’

                                  19   positions, the Administrative Record (“AR”), and relevant legal authority, the Court hereby

                                  20   GRANTS Plaintiff’s motion, DENIES Defendant’s cross-motion, and REMANDS for further

                                  21   proceedings consistent with this Order.

                                  22                                          II.   BACKGROUND
                                  23   A.      Age, Education and Work Experience
                                  24           Plaintiff is 38 years old years old. AR 144. He has prior work experience as a

                                  25   microcomputer support specialist, electrician, and furniture mover. AR 47.

                                  26

                                  27   1
                                         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
                                  28   recommendation of the Committee on Court Administration and Case Management of the Judicial
                                       Conference of the United States.
                                            Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 2 of 23




                                   1   B.      Medical Evidence
                                   2           In 2011, Plaintiff was laying electrical cable as a contractor in Afghanistan when he
                                   3   injured his back. AR 268. Notes from the Sharana Aid Station Clinic in Afghanistan from
                                   4   September 2011 reported that he had upper back pain that had lasted for over a week. Id. Plaintiff
                                   5   attempted physical therapy without improvement and was flown to a hospital. AR 268, 275. He
                                   6   was treated with a cervical manipulation that worsened his pain. Id. (both). Plaintiff stated that
                                   7   his pain was unrelenting and worsened with moving, lifting, bending, and raising his arms. AR
                                   8   268. His pain was interfering with sleep and his work duties. Id.
                                   9           On examination, he had pain with extension, flexion, rotation, or twisting of his neck,
                                  10   reduced range of motion of up to a 50% decrease in flexion and side bending, and positive straight
                                  11   leg raise tests. AR 269. He also complained of lower back pain. Id. The evaluation revealed
                                  12   neck sprain/strain but no neurological deficits. Id. At that time, no physical therapy or other
Northern District of California
 United States District Court




                                  13   treatment was recommended, and he was instead advised to take anti-inflammatory medication
                                  14   such as Motrin or Advil and to rest off-duty for ten days, then resume light duty work assuming
                                  15   the absence of any additional findings. Id.
                                  16           By September 30, 2011, Plaintiff had returned to California and was provided with a
                                  17   referral to a spine clinic after presenting to an emergency room for neck pain. AR 308-09. On
                                  18   October 11, 2011, Chiropractor Brandon L. Roberts, D.C. advised him to remain off work until
                                  19   October 31 to avoid aggravating his condition. AR 287.
                                  20           A cervical spine MRI from October 26, 2011 showed straightening of the cervical spine
                                  21   with muscle spasm and/or strain and there was a left paracentral C6-7 disc protrusion effacing the
                                  22   left spinal cord, though without impingement. AR 295.
                                  23           On October 28, 2011, Paul Nottingham, M.D., performed an initial evaluation, during
                                  24   which Plaintiff advised him that his pain had improved and he hoped to return to work. AR 321.
                                  25   During the course of his treatment, Dr. Nottingham instructed Plaintiff to remain off work for
                                  26   several periods of time from at least November 22, 2011 through March 1, 2014. AR 371, 431,
                                  27   443, 481, 484, 511, 529, 590-91.
                                  28           Plaintiff continued physical therapy through 2011. AR 316, 341. In October 2011 he
                                                                                         2
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 3 of 23




                                   1   reported “good relief” from chiropractic treatment, feeling “much better” despite residual neck

                                   2   stiffness, and that he hoped to return to his usual work. AR 321. He also reported being able to

                                   3   drive, turn his head at 90 degrees and perform activities of daily living without difficulty and pain.

                                   4   Id. On examination, he was largely normal and had “full cervical flexion and extension without

                                   5   pain upon overpressure.” Id. During a physical therapy evaluation on November 10, 2011,

                                   6   Plaintiff’s ranges of motion were “full” and his strength was 4-5/5 with no or only “mild” pain.

                                   7   AR 316.

                                   8          In January 2012 Plaintiff underwent a nerve conduction study that found mild to moderate

                                   9   median nerve compromise from the wrist through the carpal tunnel on the left and mild median

                                  10   nerve compromise on the right. AR 545. He presented “with no acute evidence of axonal

                                  11   disruption.” Id.

                                  12          On February 27, 2012, Kasra Amirdelfan, M.D. reviewed the October 26, 2011, MRI C-
Northern District of California
 United States District Court




                                  13   Spine and diagnosed Plaintiff with brachial neuritis. AR 298-99. Dr. Amirdelfan recommended a

                                  14   surgical referral if the pain was not well controlled with medication and injections. AR 298. On

                                  15   March 13, 2012, Dr. Amirdelfan treated Plaintiff with a cervical epidural steroid injection for his

                                  16   cervical radiculopathy. AR 295-97.

                                  17          In April and May 2012 Plaintiff continued physical therapy. AR 333-36. However, he

                                  18   missed several sessions because of illness, transportation difficulties, and a misunderstanding

                                  19   about whether he was to continue therapy, including that he was allegedly told he did not need to

                                  20   finish treatment. AR 333-36, 342.

                                  21          Notes from an August 24, 2012 MRI indicate that the findings were not significantly

                                  22   changed. AR 435-36. In particular, neural foramina were patent at C6-7, and there was “limited”

                                  23   narrowing and “no stenosis” at other levels. Id.

                                  24          On September 12, 2012, Dr. Nottingham recommended surgical intervention. AR 491.

                                  25   One month later, Plaintiff underwent neck surgery, with a fusion at C6-7. AR 461. The surgery

                                  26   was apparently complicated by delayed fusion and pseudo-arthritis, but Plaintiff ultimately

                                  27   responded to additional time and bone stimulator treatment. AR 347.

                                  28          An October 19, 2012 MRI of Plaintiff’s cervical spine revealed “new interval straightening
                                                                                          3
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 4 of 23




                                   1   of the cervical spine lordosis which may be secondary to muscle spasm,” but described all other

                                   2   findings as stable (mild bulge and annular fissure, mild central stenosis without foraminal

                                   3   narrowing, and no bone edema or ligamentous injury). AR 385-86.

                                   4          On October 29, 2012, Plaintiff underwent an anterior C6-C7 discectomy with plate and

                                   5   screw fixation and a bone graft to repair left arm radiculopathy “without any difficulty.” AR 461-

                                   6   64.

                                   7          A diagnostic study of Plaintiff’s neck in March 2013 revealed no stenosis. AR 423.

                                   8          On September 14, 2013, Plaintiff went to the emergency room for leg pain. AR 304.

                                   9   Patrice Ringo, M.D. diagnosed left leg pain but noted no abnormal findings and sent Plaintiff

                                  10   home. AR 305-06.

                                  11          On September 25, 2013, Plaintiff saw Adolfo Romero-Duran, M.D. for severe left ankle

                                  12   pain, after injuring it in the parking lot of his apartment. AR 759-60. Dr. Romero-Duran noted
Northern District of California
 United States District Court




                                  13   that Plaintiff had chronic low back pain and cervical neuropathy. AR 760.

                                  14          Plaintiff continued physical therapy in October 2013 for a left ankle sprain as well as

                                  15   cervical and scapular pain radiating through his left arm with numbness and tingling. AR 326. He

                                  16   reported only temporary relief after therapy and needing to take Norco during the day and

                                  17   Baclofen at night. Id. On examination the therapist found Plaintiff had reduced range of motion

                                  18   in his cervical spine (extension, rotation, and pain with lateral flexion). Id.

                                  19          In November 2013 Kevin C. Booth, M.D. completed an Independent Medical Evaluation

                                  20   in connection with Plaintiff’s worker’s compensation claim. AR 736-38. He opined that Plaintiff

                                  21   was not malingering and that he “is unable to return to work at this time without restrictions. It is

                                  22   possible that he could perhaps do very sedentary work or even a desk job if his employer could

                                  23   accommodate this, but this seems unlikely” given his prior job as a network technician that

                                  24   “involved some fairly strenuous activities.” AR 738. On December 3, 2013, Dr. Booth requested

                                  25   that the insurer cover a CT scan to determine if he had pseudo-arthritis and if he needed additional

                                  26   surgery. AR 803-04.

                                  27          On November 26, 2013, Dr. Nottingham found Plaintiff to be neurologically intact to the

                                  28   upper extremities and sent him back to physical therapy for his neck and left arm pain. AR 372.
                                                                                          4
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 5 of 23




                                   1          Plaintiff began seeing Susan Gutierrez, M.D., in February 2014. AR 1159-62. At his

                                   2   initial visit, he complained of constant neck and back pain associated with headache, joint pain,

                                   3   stiffness, and swelling, as well as muscle spasms. AR 1159. Dr. Gutierrez prescribed Norco for

                                   4   pain. AR 1161.

                                   5          An April 2014 CT scan found the cervical fusion solidly incorporated, marked

                                   6   straightening of the cervical lordosis seen with muscle spasm or cervical strain, multiple level

                                   7   facet hypertrophy, and a small disc protrusion at C4-5 and C5-6 with mild central canal stenosis.

                                   8   AR 367-68. The radiologist reported that the fusion was “solid” and that there was no hardware

                                   9   complication. AR 365. She noted that at C3-4, moderate foraminal stenosis was apparent, but

                                  10   other findings were mild at most. Id.

                                  11          In May 2014 Plaintiff reported significantly reduced pain with medication, minimal side

                                  12   effects, and improved function (able to perform light housekeeping and cooking and all hygienic
Northern District of California
 United States District Court




                                  13   ADLs “consistently”). Dr. Gutierrez refilled his medications. AR 1168-70.

                                  14          In June 2014 Plaintiff was seen by Michelle Trumpler, PA-C at Dr. Gutierrez’s office for

                                  15   an emergency visit because of increased neck pain and headache. AR 672-74. On July 11 Dr.

                                  16   Gutierrez treated him with a cervical facet medial branch block. AR 670-71, 855.

                                  17          On July 23, 2014, Dr. Booth completed an independent medical evaluation follow-up note.

                                  18   AR 347-49. Dr. Booth reported that Plaintiff appeared sincere and motivated to get back to work

                                  19   but was slowly and progressively “weathered” by his injury. AR 347. On examination Dr. Booth

                                  20   found his range of motion remained only 50% of normal and with “significant discomfort.” Id.

                                  21   Dr. Booth’s impression was of “persistent debilitating cervicalgia” and “possible myofascial pain

                                  22   syndrome versus inflammatory muscle disorder.” AR 348. Dr. Booth opined that Plaintiff was

                                  23   not malingering. Id. Dr. Booth further noted that Plaintiff’s “life is clearly disheveled, and he has

                                  24   suffered substantially from his disability and industrial injury and the length of treatment, etc.” Id.

                                  25   He recommended Plaintiff continue to receive pain management, he was not a candidate for

                                  26   further surgery, and that he be evaluated for a rheumatological condition. Id.

                                  27          In August 2014 Plaintiff reported to Dr. Gutierrez “improved function and [being] able to

                                  28   do more in and outside of the home such as basic household ADLs such as cooking, cleaning,
                                                                                         5
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 6 of 23




                                   1   shopping etc. . . . with increased endurance and tolerance for such activities. Dr. Gutierrez refilled

                                   2   his medications. AR 1178-81.

                                   3          Dr. Gutierrez’s treating notes from September 2014 to February 2015 confirmed Plaintiff’s

                                   4   favorable response to his medication regiment. AR 661-62, 1185-86, 1190-97, 1201-04. At a

                                   5   visit with Dr. Gutierrez in September 2014, Plaintiff noted his pain at a 6/10 with medications and

                                   6   a 10/10 without any medications. AR 661. In November 2014 he reported his pain was as high as

                                   7   a 9/10, and that his medications reduced the pain to a 4/10. AR 653. In January 2015 he noted

                                   8   that his pain was reduced only to a 7/10 with medications and was otherwise an 8.5/10. AR 648.

                                   9   In February 2015 he noted that his pain fluctuated depending on activity and that he had “good

                                  10   days and bad days.” AR 641. He also complained of muscle spasms and weakness. Id. With his

                                  11   pain medications, he reported his pain at a 3/10 and without it as an 8/10. AR 642. He noted a

                                  12   desire to return to normal activities and was encouraged to do so with “mindfulness to lifting
Northern District of California
 United States District Court




                                  13   restrictions and body awareness.” Id. In March 2015 Plaintiff reported that his medications

                                  14   reduced his pain levels to a 4/10 instead of an 8/10 and made it easier for him to function, be more

                                  15   emotionally stable, and sleep better. AR 629-30. In April 2015 Plaintiff reported that he continued

                                  16   to experience neck pain depending on the activity level and type of activity. AR 625. He reported

                                  17   that he was able to perform household activities and function socially when his pain was better

                                  18   controlled. Id. He noted only taking his pain medication when his pain was “really bad” and that

                                  19   he had not taken one in a while. AR 627. Dr. Gutierrez recommended medial branch block

                                  20   injections. Id.

                                  21          On February 3, 2015, Dr. Gutierrez reported in her treatment notes that she had a “long and

                                  22   frank discussion” with Plaintiff, that his pain level was at 3/10 when compliant with his

                                  23   medications, that his daily activities had increased, and that he was able to perform “household

                                  24   and hygienic ADLs [daily activities]” “consistently because of the pain control he obtains from his

                                  25   medications.” AR 1202, 1207-08. Plaintiff reported wanting to take a helicopter course including

                                  26   a flight with the instructor and go fishing, and Dr. Gutierrez encouraged him to return to his

                                  27   normal activities. AR 1202. She referred him to an orthopedic specialist, Vikram Talwar, M.D.,

                                  28   for further treatment. AR 1209.
                                                                                         6
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 7 of 23




                                   1          On March 25, 2015, Dr. Talwar evaluated Plaintiff and noted tenderness along the C6-7

                                   2   and C2-3 levels of his neck, but all other findings were normal. AR 703. He noted Plaintiff had

                                   3   good strength and sensation in his arms and negative Spurling sign despite some tenderness in his

                                   4   neck and back. Id. In an April 23 report to Dr. Gutierrez, Dr. Talwar indicated that Plaintiff “has

                                   5   good strength and sensation in his bilateral upper extremities” despite a diagnosis of cervicalgia

                                   6   (cervical pain). AR 704.

                                   7          On April 30, 2015, Dr. Gutierrez reduced the prescribed number of Norco tablets to 90 “for

                                   8   weaning purposes and noted that Plaintiff was still picking up his medication every month, even

                                   9   though he reported not having taken any of his medication in a few months and his toxicology

                                  10   tests were negative for Norco. AR 625-27.

                                  11          Plaintiff reported to Dr. Gutierrez’s office in June 2015 for increased pain levels. AR 622-

                                  12   24. Dr. Gutierrez found him unable to work for at least three months, although she opined he
Northern District of California
 United States District Court




                                  13   might be able to return to work after further conditioning. AR 623. Dr. Gutierrez listed his

                                  14   diagnoses as cervical pain, disc disorder, myalgia and myositis, and cervical facet syndrome. Id.

                                  15   She prescribed Baclofen and Colace. Id. Dr. Gutierrez further explained that: “I AM UNCLEAR

                                  16   ABOUT THE STATIJS OF HIS CLAIM AND HE IS VERY VAGUE. HE IS DEEMED

                                  17   DISABLED FOR THE NEXT 3 MONTHS. HOWEVER HE IS INSTRUCTED TO EXERCISE

                                  18   AND RECONDITION HIMSELF DURING THAT TIME. AT THE END OF 3 MONTHS, THE

                                  19   PATIENT SHOULD LIKELY BE ABLE TO RETURN TO GAINFUL EMPLOYMENT.” Id.

                                  20   (emphasis in original).

                                  21          In September 2015 Plaintiff reported to Dr. Gutierrez’s office with increased pain, which

                                  22   was at a 6/10 pain level with medications. AR 661.

                                  23          Plaintiff saw Dr. Romero-Duran in November 2015 to evaluate his chronic neck pain with

                                  24   decreased range of motion. AR 765-66. In January 2016 Plaintiff complained of heart

                                  25   palpitations associated with anxiety attacks and depression, as well as continued neck pain and

                                  26   obstructive sleep apnea. AR 769. He reported the next month that his anxiety and depression had

                                  27   improved with medication. AR 784.

                                  28          In February 2016 Plaintiff returned to physical therapy. AR 776. He reported his neck
                                                                                         7
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 8 of 23




                                   1   pain worsens with driving, cervical rotation is painful and limited, and that he has difficulty either

                                   2   reaching overhead or down to the floor. Id. He also reported that even mildly strenuous activity

                                   3   could cause pain, but it was sometimes relieved by lying flat on the ground. Id. The therapist

                                   4   observed he had a “slightly kyphotic, decreased cervical extensibility.” AR 777. His range of

                                   5   motion was severely limited in both his spine and shoulder as well as having instability in his

                                   6   cervical spine on objective testing. AR 777-78. At another therapy session later that month, the

                                   7   therapist noted Plaintiff was having difficulty achieving his goals because of co-morbidities, and

                                   8   that he had significantly limited cervical range of motion. AR 787.

                                   9           Dr. Romero-Duran saw Plaintiff in July 2016 for complaints of difficulty focusing,

                                  10   concentrating and retaining new information. AR 792. Plaintiff reported that his companion

                                  11   animal was helping him cope better with stress and anxiety. Id. Dr. Romero-Duran noted that

                                  12   Plaintiff took “norco for chronic neck pain which help him,” but did not find any anomalies on
Northern District of California
 United States District Court




                                  13   physical examination. AR 792-93.

                                  14           In December 2016 and March 2017, Dr. Romero-Duran found Plaintiff’s neck to be

                                  15   supple, without anomalies. AR 1237, 1239-40. In progress notes for a visit in May 2017, Dr.

                                  16   Romero-Duran noted that Plaintiff had an emergency room visit in January 2017 for back pain.

                                  17   AR 1243. He found that Plaintiff had only “mild” musculoskeletal issues despite chronic neck

                                  18   pain. Id. In a note written one week later, Constantin Nicholas, M.D. reported that Plaintiff had

                                  19   full range of motion and that Plaintiff stated he had no pain. AR 1245.

                                  20           In October 2017, at Dr. Romero-Duran’s request, Gabriel De Faria, PT, DPT, performed a

                                  21   physical examination, finding that Plaintiff had good strength, limited range of motion, and

                                  22   significant limitations due to his complaints of pain with various activities. AR 1301. During the

                                  23   assessment, Dr. De Faria noted that Plaintiff complained of neck and back pain, and that his “back

                                  24   has gotten worse due to not working out.” AR 1301-02. Based on his examination and Plaintiff’s

                                  25   symptom reports, Dr. De Faria noted that heavy lifting, carrying, pushing, pulling or prolonged

                                  26   standing increased Plaintiff’s pain and that “[he] may benefit from a sedentary occupation.” AR

                                  27   1301.

                                  28           In a questionnaire completed for the agency on November 1, 2017, Dr. Romero-Duran
                                                                                         8
                                          Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 9 of 23




                                   1   stated that Plaintiff was being treated for cervical neuropathic pain, chronic neck pain status post-

                                   2   surgery, and chronic back pain. AR 1315. He stated that Plaintiff’s symptoms and treatment

                                   3   would interfere with his work-related abilities for approximately 20 percent of the day. Id. He

                                   4   opined that Plaintiff should stand and walk for less than two hours in an eight-hour workday but

                                   5   would be unrestricted in sitting. AR 1316. He opined that Plaintiff would be restricted from using

                                   6   his upper extremities for more than two and a half hours in an eight-hour day and would be

                                   7   restricted to rotating or flexing his neck for more than two and a half hours in a day. AR 1316-17.

                                   8   Dr. Romero-Duran opined that Plaintiff would miss about one day a month of work due to his

                                   9   symptoms. AR 1317. He stated that Plaintiff would “benefit from a sedentary occupation that

                                  10   does not require heavy lifting, carrying, pushing, pulling or prolonged standing.” AR 1318.

                                  11          In October 2017 Dr. De Faria assessed cervical radiculopathy with low back pain and that

                                  12   Plaintiff was limited in his functional capacity. AR 1301. Dr. De Faria noted that Plaintiff’s pain
Northern District of California
 United States District Court




                                  13   increased with lifting or carrying over ten pounds and standing for more than approximately five

                                  14   minutes. Id. Dr. De Faria also noted that Plaintiff had minimal neck and pelvic motion and a stiff

                                  15   gait. AR 1304. He was unable to balance for more than 11 seconds (normal is 20), needed to use

                                  16   his arms to help support a kneel, and had significantly increased pain with lifting ten pounds. AR

                                  17   1308. While Plaintiff could sit for 30 minutes, he had to constantly change positions. Id. In

                                  18   ambulating 1,368 feet, Plaintiff needed to take four breaks, walked with minimal movement of his

                                  19   neck even on turns, and complained of a tension headache with his neck bothering him. AR 1309.

                                  20   The three-hour evaluation caused a significant increase in his neck pain lasting through to the next

                                  21   day. AR 1310.

                                  22          On May 9, 2016, State agency reviewer Jeanine Kwun, M.D., found insufficient evidence

                                  23   at the initial level to make a determination, but she found that Plaintiff’s spinal disorders were

                                  24   severe. AR 60.

                                  25          On August 23, 2016, State agency reviewer E. Cooper, M.D., found at the reconsideration

                                  26   level that Plaintiff could perform medium level exertional work, including lifting up to 50 pounds

                                  27   occasionally and unlimited balancing, stooping, kneeling, and crouching. AR 74. He limited

                                  28   Plaintiff from any “abruptive neck movement.” Id.
                                                                                         9
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 10 of 23




                                   1                 III.   SOCIAL SECURITY ADMINISTRATION PROCEEDINGS
                                   2          On March 25, 2016, Plaintiff filed a claim for Disability Insurance Benefits, alleging
                                   3   disability beginning on August 24, 2011. AR 143-50. On May 10, 2016, the agency denied
                                   4   Plaintiff’s claim, finding he did not qualify for disability benefits. AR 79-82. Plaintiff
                                   5   subsequently filed a request for reconsideration, which was denied on September 22, 2016. AR
                                   6   86-92. On October 10, 2016, Plaintiff requested a hearing before an Administrative Law Judge
                                   7   (“ALJ”). AR 93. ALJ David LaBarre conducted a hearing on November 8, 2017. AR 30-55.
                                   8   Plaintiff testified in person at the hearing and was represented by counsel, Eric Patrick. The ALJ
                                   9   also heard testimony from Vocational Expert Gregory Jones.
                                  10   A.     Plaintiff’s Testimony
                                  11          Plaintiff testified that he last worked in August 2011 and could no longer work because of
                                  12   physical limitations involving the neck, his range of motion, pain and pressure in his back and
Northern District of California
 United States District Court




                                  13   neck. AR 35-36. He described his impairments as resulting from an injury that “hurt immensely,”
                                  14   causing him to go “stiff for about 7 to 10 days with literally no movement,” after which he was
                                  15   diagnosed with a herniated disk which was repaired surgically. AR 35. He stated he could not
                                  16   stand or sit for long, is limited in rotating his neck or looking upwards, can only look down at a
                                  17   keyboard for less than ten minutes, gets radiation down his right arm that makes his fingers numb,
                                  18   and had limited sleep because of the pain. AR 35-38. Plaintiff spent approximately 40 to 60
                                  19   percent of the day reclining and was constantly changing positions. AR 39. His wife did the
                                  20   household chores. AR 40.
                                  21          When asked about medical reports documenting the effectiveness of his medications,
                                  22   including increased function and the ability to perform daily living activities such as cooking and
                                  23   cleaning, Plaintiff testified: “Maybe I was able to bang out a couple dishes, things like that.” AR
                                  24   42. He stated that although he reported increased pain control to Dr. Gutierrez with his
                                  25   medications, it was because he was going from “nothing to anything,” but it “wasn’t anything
                                  26   extravagant.” Id. Plaintiff stopped taking Norco because he did not like how it made him feel
                                  27   mentally. AR 43-44.
                                  28          Plaintiff testified he was able to drive but not for “very long distances,” typically not more
                                                                                        10
                                            Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 11 of 23




                                   1   than 15 minutes. AR 53-54. To manage neck movement when driving, he would “usually go with

                                   2   my whole body if I have to go to the right. I use my mirrors a lot.” AR 53.

                                   3            When the ALJ noted that the record indicated Plaintiff had been trying to find a new job in

                                   4   July 2016, Plaintiff stated he did not believe he ever stated he was looking for a new job. AR 45,

                                   5   1235. The ALJ also asked Plaintiff about the spinal fusion surgery, noting that Dr. Nicholas in a

                                   6   May 2017 progress report indicated “he has had no problems with that.” AR 45, 1246. Plaintiff

                                   7   responded he assumed when Dr. Nicholas wrote that he had no problems he was referring to the

                                   8   surgery having appeared to be successful in fusing the discs. AR 45-46. He later testified that he

                                   9   only drives short distances and must turn his whole body to look at the mirrors. AR 54.

                                  10   B.       Vocational Expert’s Testimony
                                  11            The vocational expert testified that Plaintiff’s past work was as an electrician (DOT2 code

                                  12   824.261-010), furniture mover (DOT 904.687-010) and Microcomputer Support Specialist (DOT
Northern District of California
 United States District Court




                                  13   039.264-010). AR 47. The ALJ then asked the expert a series of hypotheticals. In the first, the

                                  14   ALJ asked him to

                                  15                   assume a hypothetical person of the Claimant’s age, education and
                                                       work experience who is able to perform medium exertion work
                                  16                   activities as it is defined in the regulations3 with the following specific
                                                       limitations.
                                  17
                                                       The individual is able to occasionally lift and carry 50 pounds,
                                  18                   frequently lifting 25 pounds, sit, stand and walk six hours in an eight-
                                                       hour workday with normal breaks. The individual is able to
                                  19                   frequently climb ramps and stairs, occasionally climb ladders, ropes
                                                       or scaffolds, frequently kneel, crouch and crawl and will be absent
                                  20                   one day per month.
                                  21   AR 48-49. When asked if the hypothetical individual could perform any of Plaintiff’s past

                                  22

                                  23   2
                                         The Dictionary of Occupational Titles (“DOT”) by the United States Department of Labor,
                                  24   Employment & Training Administration, may be relied upon “in evaluating whether the claimant
                                       is able to perform work in the national economy.” Terry v. Sullivan, 903 F.2d 1273, 1276 (9th
                                  25   Cir. 1990). The DOT classifies jobs by their exertional and skill requirements and may be a
                                       primary source of information for the ALJ or Commissioner. 20 C.F.R. § 404.1566(d)(1). The
                                  26   “best source for how a job is generally performed is usually the Dictionary of Occupational
                                  27   Titles.” Pinto v. Massanari, 249 F.3d 840, 846 (9th Cir. 2001).
                                       3
                                         “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
                                  28   carrying of objects weighing up to 25 pounds. If someone can do medium work, we determine
                                       that he or she can also do sedentary and light work.” 20 C.F.R. § 416.967(c).
                                                                                        11
                                           Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 12 of 23




                                   1   relevant work, the expert responded yes as to the microcomputer support specialist and the

                                   2   electrician. AR 49.

                                   3            Next, the ALJ asked the vocational expert to

                                   4                   assume a hypothetical person of the Claimant’s age, education and
                                                       work experience who is able to perform light exertion work activities
                                   5                   as it is defined in the regulations4 with the following specific
                                                       limitations.
                                   6
                                                       The individual is able to frequently lift and carry 10 pounds,
                                   7                   occasionally lift and carry 10 pounds, sit for up to six hours in a
                                                       normal eight-hour workday with normal breaks, stand or walk six
                                   8                   hours in an eight-hour workday, one hour at a time, with normal
                                                       breaks.
                                   9
                                                       The individual can occasionally climb ladders, ropes or scaffolds,
                                  10                   frequently climb ramps and stairs, frequently stoop, kneel, crouch and
                                                       occasionally craw[l] and frequently reach bilaterally. The individual
                                  11                   would be absent one day per month.
                                  12   Id. When asked if the hypothetical individual could perform any of Plaintiff’s past relevant work,
Northern District of California
 United States District Court




                                  13   the expert responded no. Id. The ALJ then asked if the individual could perform any other work,

                                  14   to which the expert responded yes and provided three examples: (1) general cashier, DOT

                                  15   211.462-010; (2) routing clerk, DOT 222.687-022; and (3) information clerk, DOT 237.367-018.

                                  16   AR 50.

                                  17            The ALJ then asked the vocational expert to

                                  18                   [a]ssume a hypothetical person of the Claimant’s age, education and
                                                       work experience who is able to perform sedentary exertion work
                                  19                   activities as it is defined in the regulations5 with the following specific
                                                       limitations.
                                  20
                                                       The individual is able to frequently lift and carry 5 pounds,
                                  21

                                  22   4
                                         “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
                                  23   objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
                                       category when it requires a good deal of walking or standing, or when it involves sitting most of
                                  24   the time with some pushing and pulling of arm or leg controls. To be considered capable of
                                       performing a full or wide range of light work, you must have the ability to do substantially all of
                                  25   these activities. If someone can do light work, we determine that he or she can also do sedentary
                                       work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
                                  26   long periods of time.” 20 C.F.R. § 416.967(b).
                                       5
                                         “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
                                  27   carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as
                                       one which involves sitting, a certain amount of walking and standing is often necessary in carrying
                                  28   out job duties. Jobs are sedentary if walking and standing are required occasionally and other
                                       sedentary criteria are met.” 20 C.F.R. § 416.967(a).
                                                                                          12
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 13 of 23



                                                      occasionally lift and carry 10 pounds, sit for six hours in an eight-hour
                                   1                  workday, stand or walk two hours in an eight-hour workday with
                                                      normal breaks.
                                   2
                                                      The individual can never climb ladders, ropes or scaffolds. The
                                   3                  individual can frequently climb ramps and stairs, frequently stoop,
                                                      kneel, crouch and occasionally crawl. The individual can perform
                                   4                  frequent reach bilaterally. And the individual will be absent one day
                                                      per month.
                                   5

                                   6   AR 51. When asked if the hypothetical individual could perform any of Plaintiff’s past relevant

                                   7   work, the expert responded no. Id. The ALJ then asked if the individual could perform any other

                                   8   work, to which the expert responded yes and provided three examples: (1) telephone information

                                   9   clerk, DOT 237.367-049; (2) charge account clerk, DOT 205.367-014; and (3) bench hand, DOT

                                  10   700.687-062. Id.

                                  11          Finally, the ALJ asked “if we were to add to any of the hypotheticals an individual would

                                  12   be off task approximately 20 percent of the day from pain and functional limitations would that
Northern District of California
 United States District Court




                                  13   preclude his past work or any other work?” AR 53. The vocational expert responded yes. Id.

                                  14          In response to questions from Plaintiff’s attorney, the vocational expert testified that if an

                                  15   individual were restricted to rotation and flexion of the neck and use of the upper extremities for

                                  16   less than 2.5 hours a day, they would be precluded from work. AR 52-53. He later testified that a

                                  17   restriction to less than 2.5 hours during the day of capacity to flex the neck forward or rotate side

                                  18   to side would also preclude the occupations he had identified. AR 54-55.

                                  19   C.     ALJ’s Decision and Plaintiff’s Appeal
                                  20          On May 2, 2018, the ALJ issued an unfavorable decision finding Plaintiff was not

                                  21   disabled. AR 15-24. This decision became final when the Appeals Council declined to review it
                                  22   on May 9, 2019. AR 1-3. Having exhausted all administrative remedies, Plaintiff commenced
                                  23   this action for judicial review pursuant to 42 U.S.C. § 405(g). On January 17, 2020, Plaintiff filed
                                  24   the present Motion for Summary Judgment. On March 26, 2020, Defendant filed a Cross-Motion
                                  25   for Summary Judgment.
                                  26                                    IV.    STANDARD OF REVIEW

                                  27          This Court has jurisdiction to review final decisions of the Commissioner pursuant to 42

                                  28   U.S.C. § 405(g). An ALJ’s decision to deny benefits must be set aside only when it is “based on

                                                                                         13
                                           Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 14 of 23




                                   1   legal error or not supported by substantial evidence in the record.” Trevizo v. Berryhill, 871 F.3d

                                   2   664, 674 (9th Cir. 2017) (citation and quotation marks omitted). Substantial evidence is “such

                                   3   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek

                                   4   v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation and quotation marks omitted). It requires

                                   5   “more than a mere scintilla” but “less than a preponderance” of the evidence. Id.; Trevizo, 871

                                   6   F.3d at 674.

                                   7           The court “must consider the entire record as a whole, weighing both the evidence that

                                   8   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm

                                   9   simply by isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d at 675 (citation

                                  10   and quotation marks omitted). However, “[w]here evidence is susceptible to more than one

                                  11   rational interpretation, the ALJ’s decision should be upheld.” Id. (citation and quotation marks

                                  12   omitted). “The ALJ is responsible for determining credibility, resolving conflicts in medical
Northern District of California
 United States District Court




                                  13   testimony, and for resolving ambiguities.” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

                                  14   (citation and quotation marks omitted).

                                  15           Additionally, the harmless error rule applies where substantial evidence otherwise supports

                                  16   the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n error is

                                  17   harmless so long as there remains substantial evidence supporting the ALJ’s decision and the error

                                  18   does not negate the validity of the ALJ’s ultimate conclusion.” Id. (citation and quotation marks

                                  19   omitted). A court may not reverse an ALJ’s decision because of a harmless error. Id. at 1111

                                  20   (citation omitted). “[T]he burden of showing that an error is harmful normally falls upon the party

                                  21   attacking the agency’s determination.” Id. (citation and quotation marks omitted).

                                  22                                             V.   DISCUSSION
                                  23   A.      Framework for Determining Whether a Claimant Is Disabled
                                  24           A claimant is considered “disabled” 6 under the Social Security Act if two requirements are

                                  25   met. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). First, the

                                  26

                                  27   6
                                        Disability is “the inability to engage in any substantial gainful activity” because of a medical
                                  28   impairment which can result in death or “which has lasted or can be expected to last for a
                                       continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
                                                                                         14
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 15 of 23




                                   1   claimant must demonstrate “an inability to engage in any substantial gainful activity by reason of

                                   2   any medically determinable physical or mental impairment which can be expected to result in

                                   3   death or which has lasted or can be expected to last for a continuous period of not less than 12

                                   4   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be severe

                                   5   enough that the claimant is unable to perform previous work and cannot, based on age, education,

                                   6   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   7   national economy.” Id. § 423(d)(2)(A).

                                   8          The regulations promulgated by the Commissioner of Social Security provide for a five-

                                   9   step sequential analysis to determine whether a Social Security claimant is disabled. 20 C.F.R. §

                                  10   404.1520. The claimant bears the burden of proof at steps one through four. Ford v. Saul, 950

                                  11   F.3d 1141, 1148 (9th Cir. 2020) (citation omitted).

                                  12          At step one, the ALJ must determine if the claimant is presently engaged in a “substantial
Northern District of California
 United States District Court




                                  13   gainful activity,” 20 C.F.R. § 404.1520(a)(4)(i), defined as “‘work done for pay or profit that

                                  14   involves significant mental or physical activities.’” Ford, 950 F.3d at 1148 (internal quotations

                                  15   and citation omitted). Here, the ALJ determined Plaintiff had not performed substantial gainful

                                  16   activity from his alleged onset date of August 24, 2011 through his date last insured of March 31,

                                  17   2015. AR 17.

                                  18          At step two, the ALJ decides whether the claimant’s impairment or combination of

                                  19   impairments is “severe,” 20 C.F.R. § 404.1520(a)(4)(ii), “meaning that it significantly limits the

                                  20   claimant’s ‘physical or mental ability to do basic work activities.’” Ford, 950 F.3d at 1148

                                  21   (quoting 20 C.F.R. § 404.1522(a)). If no severe impairment is found, the claimant is not disabled.

                                  22   20 C.F.R. § 404.1520(c). Here, the ALJ determined Plaintiff had the following severe

                                  23   impairments: myalgia, myositis, cervical facet syndrome cervicalgia, and post cervical

                                  24   laminectomy syndrome. AR 17.

                                  25          At step three, the ALJ evaluates whether the claimant has an impairment or combination of

                                  26   impairments that meets or equals an impairment in the “Listing of Impairments” (referred to as the

                                  27   “listings”). See 20 C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R. Pt. 404 Subpt. P, App. 1. The listings

                                  28   describe impairments that are considered “to be severe enough to prevent an individual from doing
                                                                                        15
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 16 of 23




                                   1   any gainful activity.” Id. § 404.1525(a). Each impairment is described in terms of “the objective

                                   2   medical and other findings needed to satisfy the criteria of that listing.” Id. § 404.1525(c)(3).

                                   3   “For a claimant to show that his impairment matches a listing, it must meet all of the specified

                                   4   medical criteria. An impairment that manifests only some of those criteria, no matter how

                                   5   severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (footnote omitted). If a

                                   6   claimant’s impairment either meets the listed criteria for the diagnosis or is medically equivalent

                                   7   to the criteria of the diagnosis, he is conclusively presumed to be disabled, without considering

                                   8   age, education and work experience. 20 C.F.R. § 404.1520(d). Here, the ALJ determined Plaintiff

                                   9   did not have an impairment or combination of impairments that meets the listings. AR 18.

                                  10          If the claimant does not meet or equal a listing, the ALJ proceeds to step four and assesses

                                  11   the claimant’s residual functional capacity (“RFC”), defined as the most the claimant can still do

                                  12   despite their imitations (20 C.F.R. § 404.1545(a)(1)), and determines whether they are able to
Northern District of California
 United States District Court




                                  13   perform past relevant work, defined as “work that [the claimant has] done within the past 15 years,

                                  14   that was substantial gainful activity, and that lasted long enough for [the claimant] to learn to do

                                  15   it.” 20 C.F.R. § 404.1560(b)(1). If the ALJ determines, based on the RFC, that the claimant can

                                  16   perform past relevant work, the claimant is not disabled. Id. § 404.1520(f). Here, the ALJ

                                  17   determined Plaintiff has the RFC to

                                  18                  perform sedentary work as defined in 20 CFR 404.1567(a) except that
                                                      he is able to frequently lift and carry 5 pounds, occasionally lift and
                                  19                  carry 10 pounds; sit for up to 6 hours, stand or walk 2 hours in an 8-
                                                      hour workday with normal breaks; never climb ladders, ropes or
                                  20                  scaffolds; frequently climb ramps and stairs; frequently stoop, kneel,
                                                      crouch and occasionally crawl; frequently reach bilaterally; and
                                  21                  would be absent 1 day per month.
                                  22   AR 18. Based on this RFC, the ALJ determined Plaintiff could perform past relevant work. AR

                                  23   22.

                                  24          At step five, the burden shifts to the agency to prove that “‘the claimant can perform a

                                  25   significant number of other jobs in the national economy.’” Ford, 950 F.3d at 1149 (quoting

                                  26   Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002). To meet this burden, the ALJ may rely on

                                  27

                                  28
                                                                                         16
                                            Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 17 of 23




                                   1   the Medical-Vocational Guidelines found at 20 C.F.R. Pt. 404 Subpt. P, App. 2,7 or on the

                                   2   testimony of a vocational expert. Ford, 950 F.3d at 1149 (citation omitted). “[A] vocational

                                   3   expert or specialist may offer expert opinion testimony in response to a hypothetical question

                                   4   about whether a person with the physical and mental limitations imposed by the claimant’s

                                   5   medical impairment(s) can meet the demands of the claimant’s previous work, either as the

                                   6   claimant actually performed it or as generally performed in the national economy.” 20 C.F.R. §

                                   7   404.1560(b)(2). An ALJ may also use “other resources, such as the DOT. Id. Here, the ALJ

                                   8   determined Plaintiff could perform the requirements of representative occupations such as

                                   9   telephone information clerk, charge account clerk, and bench hand. AR 24.

                                  10   B.       Plaintiff’s Arguments
                                  11            Plaintiff raises three arguments: (1) the ALJ erred in his evaluation of the medical

                                  12   opinions; (2) the ALJ erred in evaluating his subjective complaints; and (3) substantial evidence
Northern District of California
 United States District Court




                                  13   did not support the assigned RFC.

                                  14   C.       Medical Opinions
                                  15            In his decision, the ALJ accorded partial weight to the August 2016 of Dr. Cooper, the

                                  16   physician employed by the State Disability Determination Services, who opined that Plaintiff

                                  17   could frequently lift and carry 25 pounds and occasionally lift and carry 50 pounds; sit, stand and

                                  18   walk six hours in an eight-hour workday; occasionally climb ladders, ropes and scaffolds; and

                                  19   occasionally crawl. AR 21, 64-77. However, he rejected the October 27, 2017 opinion of

                                  20   physical therapist Dr. De Faria, finding it was “well after the date last insured and that is not

                                  21   helpful in making a determination as to whether [Plaintiff] was disabled prior to the date last

                                  22   ensured.” AR 21. The ALJ also rejected the November 1, 2017 opinion of Dr. Romero-Duran

                                  23   because “it fails to address limitations from the alleged onset date to the date last insured” and “it

                                  24

                                  25
                                       7
                                         The Medical-Vocational Guidelines “relieve the Secretary of the need to rely on vocational
                                       experts by establishing through rulemaking the types and numbers of jobs that exist in the national
                                  26   economy.” Heckler v. Campbell, 461 U.S. 458, 461 (1983). The Guidelines “consist of a matrix
                                       of the four factors identified by Congress—physical ability, age, education, and work
                                  27   experience—and set forth rules that identify whether jobs requiring specific combinations of these
                                       factors exist in significant numbers in the national economy.” Id. at 461-62 (footnotes omitted).
                                  28   The guidelines are commonly known as “the grids”. Lounsburry v. Barnhart, 468 F.3d 1111,
                                       1114 (9th Cir. 2006).
                                                                                         17
                                           Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 18 of 23




                                   1   appears that the proposed limitations are based in large part” on Faria’s October 2017 evaluation.

                                   2   AR 22.

                                   3            Plaintiff argues the ALJ “rejected every medical opinion in the record, favoring his own

                                   4   opinion instead.” Pl.’s Mot. at 6. Specifically, he argues the ALJ (1) failed to provide legitimate

                                   5   reasons for rejecting all of the favorable portions of the opinions of Dr. Cooper, Dr. Romero-

                                   6   Duran, Dr. Booth, and Dr. Gutierrez; (2) erred in not considering Dr. Romero-Duran’s November

                                   7   2017 evaluation because Dr. Romero-Duran began treating him prior to his date last insured and

                                   8   specified in his evaluations that Plaintiff suffered from his limitations prior to March 2015; (3) the

                                   9   ALJ failed to give a specific and legitimate reason to discredit Dr. Booth; and (4) the only analysis

                                  10   of Dr. Gutierrez’s opinion was that of an April 2015 report, but that report was prepared by Dr.

                                  11   Talwar. Id. at 6-8.

                                  12            In response, Defendant argue the Court should uphold the ALJ’s resolution of the conflicts
Northern District of California
 United States District Court




                                  13   in the medical opinions in light of the probative medical evidence relevant to Plaintiff’s insured

                                  14   period. Def.’s Mot. at 3.

                                  15            1.     Legal Standard8
                                  16            When determining whether a claimant is disabled, the ALJ must consider each medical

                                  17   opinion in the record together with the rest of the relevant evidence. 20 C.F.R. § 416.927(b). In

                                  18   deciding how much weight to give to any medical opinion, the ALJ considers the extent to which

                                  19   the medical source presents relevant evidence to support the opinion. 20 C.F.R. § 416.927(c)(3).

                                  20   Generally, more weight will be given to an opinion that is supported by medical signs and

                                  21   laboratory findings, and the degree to which the opinion provides supporting explanations and is

                                  22   consistent with the record as a whole. 20 C.F.R. § 416.927(c)(3)-(4).

                                  23            In conjunction with the relevant regulations, the Ninth Circuit “developed standards that

                                  24   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec.,

                                  25

                                  26   8
                                        Rules regarding the evaluation of medical opinion evidence were recently updated, but the
                                  27   updates were made effective only for claims filed on or after March 27, 2017. See 82 Fed. Reg.
                                       5844 (Jan. 18, 2017). As Plaintiff’s claim was filed before 2017, the Court evaluates the medical
                                  28   opinion evidence in his case under the older framework as set forth in 20 C.F.R. §§
                                       404.1527(c)(2), 416.927(c)(2) and in Social Security Ruling 96-2p.
                                                                                       18
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 19 of 23




                                   1   528 F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Courts “distinguish among the

                                   2   opinions of three types of physicians: (1) those who treat the claimant (treating physicians); (2)

                                   3   those who examine but do not treat the claimant (examining physicians); and (3) those who neither

                                   4   examine nor treat the claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830

                                   5   (9th Cir. 1995). “By rule, the Social Security Administration favors the opinion of a treating

                                   6   physician over non-treating physicians.” Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (citing

                                   7   20 C.F.R. § 404.1527(c)(2)).

                                   8          If a claimant has a treatment relationship with a provider, and clinical evidence supports

                                   9   that provider’s opinion and is consistent with the record, the provider will be given controlling

                                  10   weight. 20 C.F.R. § 416.927(c)(2). “The opinion of a treating physician is given deference

                                  11   because ‘he is employed to cure and has a greater opportunity to know and observe the patient as

                                  12   an individual.’” Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999)
Northern District of California
 United States District Court




                                  13   (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987)). “If a treating physician’s

                                  14   opinion is not given ‘controlling weight’ because it is not ‘well-supported’ or because it is

                                  15   inconsistent with other substantial evidence in the record, the [SSA] considers specified factors in

                                  16   determining the weight it will be given.” Orn, 495 F.3d at 631. “Those factors include the

                                  17   ‘[l]ength of the treatment relationship and the frequency of examination’ by the treating physician;

                                  18   and the ‘nature and extent of the treatment relationship’ between the patient and the treating

                                  19   physician.” Id. (citing 20 C.F.R. § 404.1527(c)(2)(i)-(ii)).

                                  20          Additional factors relevant to evaluating any medical opinion, not limited to the
                                              opinion of the treating physician, include the amount of relevant evidence that
                                  21          supports the opinion and the quality of the explanation provided; the consistency of
                                              the medical opinion with the record as a whole; the specialty of the physician
                                  22          providing the opinion; and ‘[o]ther factors’ such as the degree of understanding a
                                              physician has of the [Social Security] Administration’s ‘disability programs and their
                                  23          evidentiary requirements’ and the degree of his or her familiarity with other
                                              information in the case record.
                                  24

                                  25   Id. (citing 20 C.F.R. § 404.1527(c)(3)-(6)). Nonetheless, even if the treating physician’s opinion

                                  26   is not entitled to controlling weight, it is still entitled to deference. See Orn, 495 F.3d at 632

                                  27

                                  28
                                                                                          19
                                           Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 20 of 23




                                   1   (citing SSR 96–2p,9 1996 WL 374188 (July 2, 1996)). “In many cases, a treating source’s medical

                                   2   opinion will be entitled to the greatest weight and should be adopted, even if it does not meet the

                                   3   test for controlling weight.” SSR 96-2p at 4.

                                   4           Where an examining doctor’s opinion is contradicted by another opinion, an ALJ may

                                   5   reject it by providing specific and legitimate reasons that are supported by substantial evidence.

                                   6   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

                                   7           2.     Analysis
                                   8           As a preliminary matter, it is uncontested that Plaintiff last met the insured status

                                   9   requirements of the Social Security Act on March 31, 2015, see AR 17, yet much of the medical

                                  10   opinion evidence of record is after that date. Disabilities must exist before the “date last insured”

                                  11   to establish entitlement to disability insurance benefits. Sam v. Astrue, 550 F.3d 808, 810 (9th Cir.

                                  12   2008). Thus, an ALJ may properly consider the remoteness of a medical evaluation in weighing a
Northern District of California
 United States District Court




                                  13   medical opinion. See, e.g., Lombardo v. Schweiker, 749 F.2d 565, 567 (9th Cir. 1984) (holding

                                  14   that it was appropriate for the ALJ to discount an opinion rendered a year and a half after the date

                                  15   last insured). However, medical evaluations made after the expiration of a claimant’s insured

                                  16   status should not be disregarded solely on the basis that they are rendered retrospectively. Smith v.

                                  17   Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988). “‘[M]edical evaluations made after the expiration of

                                  18   a claimant’s insured status are relevant to an evaluation of the preexpiration condition.’” Lester,

                                  19   81 F.3d at 832 (quoting Smith, 849 F.2d at 1225).

                                  20           Here, the record indicates that Dr. Romero-Duran began treating Plaintiff as early as

                                  21   September 25, 2013, almost two years prior to his date last insured, and noted at that time that he

                                  22   had chronic low back pain and cervical neuropathy. AR 759-60. His evaluation on November 1,

                                  23   2017 specified that he found Plaintiff to have suffered from his limitations prior to March 2015.

                                  24   AR 1318. He opined that Plaintiff was limited to flexing and rotating his neck for less than two

                                  25

                                  26   9
                                        “[Social Security Rulings] do not carry the force of law, but they are binding on ALJs
                                  27   nonetheless.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir. 2009); see 20
                                       C.F.R. § 402.35(b)(1). The Ninth Circuit defers to the rulings unless they are “plainly erroneous
                                  28   or inconsistent with the Act or regulations.” Chavez v. Dep’t. of Health and Human Serv., 103
                                       F.3d 849, 851 (9th Cir. 1996).
                                                                                       20
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 21 of 23




                                   1   and a half hours a day, his symptoms and medications would interfere with his work

                                   2   approximately twenty percent of the day. AR 1315, 1317. Because Plaintiff’s treatment with Dr.

                                   3   Romero-Duran refers to the same chronic condition and symptoms discussed before Plaintiff’s

                                   4   date last insured, the Court finds the ALJ improperly rejected his opinion based solely on timing.

                                   5   See Svaldi v. Berryhill, 720 F. App’x 342, 344 (9th Cir. 2017) (“[T]he fact that those opinions

                                   6   were issued significantly after Svaldi’s [date last insured] does not undercut the weight those

                                   7   opinions are due.”) (citing Garrison, 759 F.3d at 1017 n.22); see also Lester, 81 F.3d at 832

                                   8   (“‘[M]edical evaluations made after the expiration of a claimant’s insured status are relevant to an

                                   9   evaluation of the preexpiration condition.’”) (quoting Smith, 849 F.2d at 1225). There is nothing

                                  10   in the evaluation to suggest that Dr. Romero-Duran was not basing these opinions on his own

                                  11   review of the medical records, personal observations and examinations of Plaintiff. Thus, remand

                                  12   is appropriate for proper consideration of Dr. Romero-Duran’s opinion. See Benecke v. Barnhart,
Northern District of California
 United States District Court




                                  13   379 F.3d 587, 595 (9th Cir. 2004) (Generally, when the Court reverses an ALJ’s decision, “the

                                  14   proper course, except in rare circumstances, is to remand to the agency for additional investigation

                                  15   or explanation.”)

                                  16          As to Dr. Booth, he also treated Plaintiff prior to his date last insured. AR 736-38. Dr.

                                  17   Booth opined that Plaintiff was not malingering and that he would be unable to perform anything

                                  18   other than a desk job, and that was only if he could be accommodated. Id. Dr. Booth found that

                                  19   Plaintiff’s range of motion of his neck was only 50% of normal, and that cervical motion caused

                                  20   “significant discomfort.” AR 347. Dr. Booth opined that Plaintiff had “persistent debilitating

                                  21   cervicalgia.” AR 348. The only reason given as to why the ALJ declared “I am not considering

                                  22   this opinion” was because Dr. Booth was not forming his opinion with “regard to the Social

                                  23   Security Administration’s disability program.” AR 22. This was not a specific and legitimate

                                  24   reason to discredit Dr. Booth’s opinion because “the ALJ may not disregard a physician’s medical

                                  25   opinion simply because it was initially elicited in a state workers’ compensation proceeding, or

                                  26   because it is couched in the terminology used in such proceedings.” Booth v. Barnhart, 181 F.

                                  27   Supp. 2d 1099, 1105 (C.D. Cal. 2002) (citing Coria v. Heckler, 750 F.2d 245, 247-48 (3d Cir.

                                  28   1984) (holding that by failing to consider medical reports submitted in state workers’
                                                                                        21
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 22 of 23




                                   1   compensation proceeding the ALJ failed to weigh all of the evidence of record)); see also Lester,

                                   2   81 F.3d at 832 (holding that the ALJ erred in rejecting a physician’s reports because they “were

                                   3   clearly obtained by the claimant’s attorney for the purpose of litigation,” and stating that “[t]he

                                   4   purpose for which medical reports are obtained does not provide a legitimate basis for rejecting

                                   5   them”). Instead, the ALJ should “‘translate’ terms of art contained in such medical opinions into

                                   6   the corresponding Social Security terminology in order to accurately assess the implications of

                                   7   those opinions for the Social Security disability determination.” Booth, 181 F. Supp. 2d at 1106;

                                   8   Gonzalez v. Comm’r of SSA, 2018 WL 1426655, at *7 (N.D. Cal. Mar. 22, 2018) (“Simply

                                   9   because medical evidence was derived from a worker’s compensation proceeding does not mean

                                  10   the ALJ is not required to review that medical evidence and explain why such evidence should be

                                  11   afforded particular weight.”); Heun-Davidson v. Berryhill, 2017 WL 5054657, at *6 (C.D. Cal.

                                  12   Nov. 1, 2017) (“An ALJ may not disregard a medical opinion simply because it was initially
Northern District of California
 United States District Court




                                  13   elicited in a state workers’ compensation proceeding. Instead, an ALJ must evaluate the medical

                                  14   records prepared in the context of workers’ compensation in the same way he would evaluate

                                  15   records obtained otherwise”) (internal quotation and modifications omitted). Because it is not

                                  16   clear that the ALJ adequately “translated” Dr. Booth’s opinion into Social Security terms, and

                                  17   because it is not clear that he analyzed his opinion in light of the relevant factors, remand is

                                  18   appropriate. See Benecke, 379 F.3d at 595.

                                  19          Finally, Dr. Gutierrez also began treating Plaintiff prior to his date last insured. AR 685.

                                  20   As part of his decision, the ALJ noted that “Dr. Gutierrez’s April 23, 2015 report (a few weeks

                                  21   after the claimant’ March 31, 2015 date last insured) indicated that the claimant had good strength

                                  22   and sensation in his bilateral upper extremities” and that “[s]he diagnosed cervicalgia, i.e. cervical

                                  23   pain.” AR 21 (citing AR 704). As discussed above, medical evaluations made after the expiration

                                  24   of Plaintiff’s insured status should not be disregarded solely on the basis that they are rendered

                                  25   retrospectively. Regardless, the report cited by the ALJ was not from Dr. Gutierrez; it was

                                  26   prepared by Dr. Talwar, who deferred to Dr. Gutierrez for her opinion on Plaintiff’s work status

                                  27   and restrictions. AR 704-05. Dr. Talwar did note good strength and sensation, but otherwise

                                  28   provided no details at all about his examination. AR 704. As such, it is not clear that the ALJ
                                                                                         22
                                         Case 3:19-cv-03921-TSH Document 28 Filed 07/17/20 Page 23 of 23




                                   1   provided specific and legitimate reasons for discrediting Dr. Gutierrez’s findings and opinions.

                                   2   Remand is appropriate. See Benecke, 379 F.3d at 595.

                                   3
                                       D.     Plaintiff’s Remaining Arguments
                                   4
                                              Because remand is appropriate, the Court does not consider Plaintiff’s remaining
                                   5
                                       arguments. However, the Agency should take them into account as part of its reconsideration.
                                   6
                                                                              VI.   CONCLUSION
                                   7
                                              For the reasons set forth above, the Court GRANTS Plaintiff’s motion, DENIES
                                   8
                                       Defendant’s cross motion, and REMANDS for further proceedings consistent with this Order.
                                   9
                                              IT IS SO ORDERED.
                                  10

                                  11
                                       Dated: July 17, 2020
                                  12
Northern District of California
 United States District Court




                                  13                                                               THOMAS S. HIXSON
                                                                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       23
